Exhibit 10.2

ADVANCED DRAINAGE SYSTEMS, INC.

Federal Taxpayer Identification No.:  51-0105665

4640 Trueman Blvd.

Hilliard, OH  43026

 

 

Restricted Stock Award Notice and Award Agreement (“Award Agreement”)

 

PART I

 

_________________________________________Award Number:
____________________________

Name of ParticipantPlan:  2017 Omnibus Incentive Plan

 

 

AddressCityStateZip

 

 

Effective _____________________, 20_____ (“Award Date”), you have been granted a
Restricted Stock Award of __________ shares (“Awarded Shares”) of ADVANCED
DRAINAGE SYSTEMS, INC. (the “Company”) common stock, par value $0.01 per share
(“Shares”).  These Awarded Shares are restricted until the vesting date(s) shown
below.

The Awarded Shares will vest in increments on the date(s) shown:

 

Number of Awarded Shares

Vesting Date(s)

 

 

 

 

 

 

 

 

 

By your signature and the Company’s signature below, you and the Company agree
that this Award is granted under and governed by the terms and conditions of the
Plan and the Award Agreement (including PART I and PART II), all of which are
made a part of this document.

 

ADVANCED DRAINAGE SYSTEMS, INC.

 

 

Signature:  ________________________________________Date:  ______________________________

Print Name:

Title:

 

PARTICIPANT

 

Signature:  ________________________________________Date:  ______________________________

Print Name:

 






010-8501-1046/8

 

 



--------------------------------------------------------------------------------

 

PART II

 

General Terms and Conditions

 

Section 1.General Terms.

(a)Size and Type of Award. The Shares covered by this Award (the “Awarded
Shares”) are listed in Part I of this Award Agreement (“Award Notice”), and are
subject to all of the terms and conditions of the Advanced Drainage Systems,
Inc. 2017 Omnibus Incentive Plan (the “Plan”).

(b)Restrictions and Tax Election.  A certificate or book-entry registration
evidencing the Awarded Shares will be issued to you and will include a
restrictive legend incorporating the terms and conditions of this Award
Agreement.  You may elect (pursuant to Section 83(b) of the Internal Revenue
Code) to be taxed on the Awarded Shares immediately upon their Award Date
instead of later when they vest.  If you make this Section 83(b) election, you
will be required to include in ordinary income, for the taxable year in which
the Award Date occurs, an amount equal to the fair market value of the Awarded
Shares on the Award Date.  The Company may be allowed to claim a tax deduction,
for compensation expense, in a like amount.  You make this Section 83(b)
election by filing a statement of election containing specified items of
information with the Internal Revenue Service within thirty (30) days after the
Award Date.  You must give a copy of the statement of election you file with the
Internal Revenue Service to the Company.  If you make this Section 83(b)
election, the vesting of your Awarded Shares will not subject you to further
income tax upon their vesting.

(c)Employment.  Your employment with the Company and/or its subsidiaries
constitutes adequate consideration for the issuance of the Awarded Shares to you
having a value at least equal to the par value of the Awarded Shares, but the
vesting conditions described below will nevertheless determine your right to
acquire unrestricted ownership of the Awarded Shares.

Section 2.Vesting.

(a)Vesting Dates.  The vesting date(s) (each a “Vesting Date” and collectively
the “Vesting Dates”) for your Awarded Shares are specified in the Award
Notice.  On each Vesting Date, your Awarded Shares that vest on that Vesting
Date will, subject to the provisions of this Award Agreement, no longer be
subject to a substantial risk of forfeiture.

(b)Vesting Conditions.  There are service conditions you must satisfy before
your Restricted Stock Award will vest.  You must, except as otherwise provided
herein, remain in continuous service with the Company and/or its subsidiaries
from the Award Date through the relevant Vesting Date(s).

(c)Forfeitures.  Except as otherwise provided herein, if you terminate service
with the Company and/or its subsidiaries prior to a Vesting Date, you will
forfeit any Awarded Shares that are scheduled to vest on or after such
termination of service date.  When you forfeit Awarded Shares, all of your
interest in the unvested Awarded Shares will be canceled and any stock
certificate or other evidence of ownership must be returned to the Committee or
to the Company.  You agree to take any action and execute and deliver any
document that the Company requests to effect the return of your unvested Awarded
Shares. In the event you do not cooperate with the Company in this regard, you
hereby appoint and designate the Company as your attorney-in-fact for the
purpose of taking any action and signing any document, in your name, which the
Company determines is necessary to enforce the forfeiture.

(d)[Change in Control.  All of the Awarded Shares not previously vested or
forfeited shall immediately vest in full and all other restrictions placed on
the Awarded Shares shall be removed if both (1) a Change in Control occurs, and
(2) at any time after the Change in Control and during the twenty-four (24)
month period following the Change in Control, your service with the Company
and/or its subsidiaries is terminated other than for Cause. As used in this
Award Agreement, "Cause"

RSA-Service VestingPage 2 of 4

 

--------------------------------------------------------------------------------

 

means an illegal or disreputable or malfeasant conduct which, as determined by
the Committee, in any significant respect impairs the reputation, good will or
business position of the Company or involves the Company's funds or other
assets.]

(e)[Death or Disability [; Termination without Cause]. If your service with the
Company and/or its subsidiaries ends due to death or disability (within the
meaning of Section 22(e)(3) of the Code) [or as a result of a termination by the
Company other than for “Cause”] [(as defined in Section 2(d) above)] [(defined
as an illegal or disreputable or malfeasant conduct which, as determined by the
Committee, in any significant respect impairs the reputation, good will or
business position of the Company or involves the Company’s funds or other
assets)], all of the Awarded Shares not previously vested or forfeited will vest
on such date of termination of service.  [In addition, if your service with the
Company and/or its subsidiaries ends as a result of a termination by the Company
other than for “Cause” [(as defined in Section 2(d) above)] [(defined as an
illegal an illegal or disreputable or malfeasant conduct which, as determined by
the Committee, in any significant respect impairs the reputation, good will or
business position of the Company or involves the Company’s funds or other
assets)], then the Committee may, in its discretion, vest, on such date of
termination of service, Awarded Shares not previously vested or forfeited.]]

(f)Definition of Service.  For purposes of determining the vesting of your
Awarded Shares, you will be deemed to be in the service of the Company and/or
its subsidiaries for so long as you serve in any capacity as an employee,
officer, non-employee director or consultant of the Company and/or its
subsidiaries.

(g)Application of Clawback Policy.  Notwithstanding anything in this Award
Agreement to the contrary, the Awarded Shares and any related dividends shall be
subject to adjustment and/or recovery, in whole or in part, following the date
on which they become vested and payable if and to the extent (i) required by any
applicable law, rule or regulation or (ii) provided under the terms of any
clawback policy or other policy of similar import adopted by the Company and in
effect on the date the Awarded Shares or dividends, as applicable, become vested
and payable.

Section 3.Dividends.  Any dividends declared by the Company with a record date
that is after the Award Date specified in this Award Agreement will be
accumulated, held by the Company and paid to you if, as, and when the related
Awarded Shares become vested.

Section 4.Voting Rights.  You will have the right to vote, or direct the voting
of, Awarded Shares.

Section 5.No Right to Continued Service.  Nothing in this Award Agreement, or
any action of the Board or Committee with respect to this Award Agreement, shall
be held or construed to confer upon you any right to a continuation of service
by the Company and/or its subsidiaries.  You may be dismissed or otherwise dealt
with as though this Award Agreement had not been entered into.

Section 6.Taxes.  Where you or any other person is entitled to receive Awarded
Shares pursuant to this Award Agreement, the Company shall have the right to
require you or such other person to pay to the Company the amount of any tax
which the Company is required to withhold with respect to such Awarded Shares,
or, in lieu thereof, to retain, or to sell without notice, a sufficient number
of vested Awarded Shares to cover the amount required to be withheld.  Section
14.2 of the Plan is incorporated by reference herein.

Section 7.Notices.  Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:

RSA-Service VestingPage 3 of 4

 

--------------------------------------------------------------------------------

 

If to the Participant, to the Participant’s address as shown in the Company's
records.

 

If to the Committee:

 

Advanced Drainage Systems, Inc.

4640 Trueman Blvd.

Hilliard, OH  43026

Attention:  Compensation Committee and Corporate Secretary

 

Section 8.Restrictions on Transfer.  The Awarded Shares granted hereunder shall
not be subject in any manner to anticipation, alienation or assignment, nor
shall such Award be liable for, or subject to, debts, contracts, liabilities,
engagements or torts, nor shall it be transferable by the Participant other than
by will or by the laws of descent and distribution or as otherwise permitted by
the Plan.  

Section 9.Successors and Assigns.  This Award Agreement shall inure to the
benefit of and shall be binding upon the Company and you and their respective
heirs, successors and assigns.

Section 10.Construction of Language.  Whenever appropriate in this Award
Agreement, words used in the singular may be read in the plural, words used in
the plural may be read in the singular, and words importing the masculine gender
may be read as referring equally to the feminine or the neuter.  Any reference
to a section shall be a reference to a section of this Award Agreement, unless
the context clearly indicates otherwise.  Capitalized terms not specifically
defined herein shall have the meanings assigned to them under the Plan.

Section 11.Governing Law.  This Award Agreement shall be construed, administered
and enforced according to the laws of the State of Ohio without giving effect to
the conflict of law principles thereof, except to the extent that such laws are
preempted by federal law.  The federal and state courts having jurisdiction in
Franklin County, Ohio shall have exclusive jurisdiction over any claim, action,
complaint or lawsuit brought under the terms of the Plan.  By accepting the
Award granted under this Award Agreement, you, and any other person claiming any
rights under this Award Agreement, agrees to submit himself or herself, and any
such legal action as he or she shall bring under the Plan, to the sole
jurisdiction of such courts for the adjudication and resolution of any such
disputes.  

Section 12.Amendment.  This Award Agreement may be amended, in whole or in part
and in any manner not inconsistent with the provisions of the Plan, at any time
and from time to time, by written agreement between the Company and you.  

Section 13.Plan Provisions Control.  This Award Agreement and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan.  In the event of any conflict between the provisions of
the Plan and the provisions of this Award Agreement, the terms of the Plan,
which are incorporated herein by reference, shall control.  By signing this
Award Agreement, you acknowledge receipt of a copy of the Plan.  You acknowledge
that you may not and will not rely on any statement of account or other
communication or document issued in connection with the Award other than the
Plan, this Award Agreement, or any document signed by an authorized
representative of the Company that is designated as an amendment of the Plan or
this Award Agreement.

Section 14.Execution of Executive Responsibility Agreement.  The grant of the
Awarded Shares pursuant to this Award Agreement is contingent upon the execution
by you, the Participant, of an Executive Responsibility Agreement with the
Company in form and substance satisfactory to the President of the Company, if
such an Executive Responsibility Agreement has not already been executed and
delivered to the Company.

 

 

RSA-Service VestingPage 4 of 4

 